COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00345-CV


SEASON JENNIFER WEETER                                              APPELLANT

                                        V.

NAPA VENTURES WOODBRIDGE,                                             APPELLEE
LLC D/B/A WOODBRIDGE
TOWNHOMES

                                     ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2017-004166-1

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      In this forcible-detainer case, Season Jennifer Weeter appeals from the

trial court’s judgment awarding NAPA Ventures Woodbridge, LLC d/b/a

Woodbridge Townhomes possession of real property, court costs, attorney’s

fees, and postjudgment interest. After the trial court signed the judgment, Weeter


      1
       See Tex. R. App. P. 47.4.
moved the trial court to set a supersedeas bond. The trial court granted the

motion and set the supersedeas amount at $700 per month. In her brief, Weeter

argues that the evidence was insufficient to support the forcible-detainer

judgment, that the trial court abused its discretion by allowing a witness who

lacked “direct knowledge” to testify for Woodbridge, and that the supersedeas

amount is too high.

      After Weeter filed her appellate brief, Woodbridge released her from the

judgment:

             WHEREAS on the 25th day of August, 2017, Plaintiff NAPA
      Ventures Woodbridge, LLC d/b/a Woodbridge Townhomes
      (“Judgment Creditor”), recovered judgment against Season Jennifer
      Weeter (“Judgment Debtor”) . . . for possession of the subject
      premises, . . . costs of court, and $600 in attorney’s fees, plus 5%
      post-judgment interest, compounded annually, and whereas
      Woodbridge wishes to release its judgment.

             NOW, THEREFORE, NAPA Ventures Woodbridge, LLC
      d/b/a Woodbridge Townhomes, the legal holder and owner of said
      judgment, has this day canceled, released and discharged, and by
      these presents does cancel, release and discharge unto the said
      Jennifer Season Weeter [sic], her successors, executors,
      administrators, representatives, heirs, or assigns, all the right, title,
      interest and estate in and to said judgment, which Woodbridge have
      or may have therein.

Because Woodbridge has released its judgment, it contends that a controversy

no longer exists between it and Weeter and has moved to dismiss this appeal

“based on the mootness of the underlying case.” 2



      2
       Woodbridge filed a copy of the “Release of Judgment” with the trial-court
clerk. Woodbridge’s motion has been pending in this court for more than ten

                                         2
      The only issue in a forcible-detainer case is the right to actual possession

of the subject property. Tex. R. Civ. P. 510.3(e); Marshall v. Hous. Auth. of San

Antonio, 198 S.W.3d 782, 785 (Tex. 2006). A controversy must exist between the

parties at every stage of the legal proceedings, including the appeal. Bd. of

Adjustment of San Antonio v. Wende, 92 S.W.3d 424, 427 (Tex. 2002). “If a

controversy ceases to exist—‘the issues presented are no longer “live” or the

parties lack a legally cognizable interest in the outcome’—the case becomes

moot.” Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001) (quoting Murphy v.

Hunt, 455 U.S. 478, 481, 102 S. Ct. 1181, 1183 (1982)). A case is moot when a

judgment cannot have a practical effect on an existing controversy. Reule v. RLZ

Invs., 411 S.W.3d 31, 32 (Tex. App.—Houston [14th Dist.] 2013, no pet.); see

Meeker v. Tarrant Cty. Coll. Dist., 317 S.W.3d 754, 759 (Tex. App.—Fort Worth

2010, pet. denied). When a case becomes moot on appeal, we must set aside

the judgment and dismiss the case. See Marshall, 198 S.W.3d at 785; Reule,
411 S.W.3d at 32; Meeker, 317 S.W.3d at 759, 763; see also Tex. R. App. P.

43.2(e) (permitting an appellate court to “vacate the trial court’s judgment and

dismiss the case”).

      Woodbridge has expressly canceled, released, and discharged its right to

enforce the judgment from which Weeter appeals. A live controversy therefore no




days, and Weeter has not responded or objected to the motion. See Tex. R. App.
P. 10.3(a).

                                        3
longer exists, and the case is rendered moot. 3 See Reule, 411 S.W.3d at 32; see

also Wilhelm v. Fed. Nat’l Mortg. Ass’n, 349 S.W.3d 766, 769 (Tex. App.—

Houston [14th Dist.] 2011, no pet.) (concluding that because appeal was moot,

issue regarding supersedeas-bond amount was also moot); Rapp v. Mandell &

Wright, P.C., 123 S.W.3d 431, 435 (Tex. App.—Houston [14th Dist.] 2003, pet.

denied)   (“An   unconditional   release       of   judgment   operates   as   a   total

relinquishment of all rights of the judgment creditor in the judgment. It is a

complete discharge of the debt created by the judgment and a complete

surrender of the judgment creditor’s rights in the judgment.”).

      We therefore grant Woodbridge’s motion to dismiss, vacate the trial court’s

judgment, and dismiss the case as moot. See Tex. R. App. P. 43.2(e); Reule,
411 S.W.3d at 33.




      3
       There are two recognized exceptions to the mootness doctrine: (1) the
capable-of-repetition-yet-evading-review exception and (2) the collateral-
consequences exception. Gen. Land Office of Tex. v. OXY U.S.A., Inc.,
789 S.W.2d 569, 571 (Tex. 1990). The former exception is rare, and to invoke it,
a party must establish that the challenged act is of such short duration that the
party cannot obtain review before the issue becomes moot and that there is a
reasonable expectation that the party could be subjected to the same action
again. See Williams, 52 S.W.3d at 184. The latter requires that a party show that
the judgment resulted in a concrete disadvantage that will persist even if the
judgment were vacated. See Marshall, 198 S.W.3d at 789. Neither exception
applies here.

                                           4
                                          /s/ Elizabeth Kerr
                                          ELIZABETH KERR
                                          JUSTICE

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DELIVERED: August 16, 2018




                                5